Title: To James Madison from John Graham, 21 September 1810
From: Graham, John
To: Madison, James


Dept of State 21st Sepr. [1810] 3 Oclock
J Graham has the Honor to inform the President that a Letter has this Moment been received from Mr Pinkney dated 31st July—to say that the Bills in favor of Brown for £8,400 Stg had been paid. The Baring’s have received the Money on account of the UStates. Mr P. gives no news of any kind.
Mr Maury writes under date 10th Augt that American Produce was very abundant at Liverpool and falling in price. Since the 14th of July no impressments had taken place at Liverpool.
